DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.

Response to Amendment

Acknowledgment is made that claims 1, 4, 5, 6, 8, 11-13, 15 and 17-19 are amended.  Claims 1-20 are pending in the instant application.

Response to Arguments



Claim Rejections under 35 U.S.C. 103
Claims 1,4-8, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alatorre et al. (US 9,858,327), hereinafter Alatorre in view of Koclanes (US 2006/0236081).

Claim 1 is amended as follow: 
“A method, comprising;
transforming, by a processor, performance parameters associated with storage volumes of a storage system for representing each storage volume within a parametric space, the parametric space defined by the transformed performance parameters;
generating, by the processor, a plurality of bins in the parametric space, each bin having one or more storage volumes with associated transformed performance parameters;
adjusting, by the processor, bin boundaries for the plurality of bins, based on a specified deviation for one or more of the transformed performance parameters;
generating, by the processor, a plurality of granules across the adjusted bin boundaries, each granule including at least a storage volume with corresponding transformed performance parameters;
selecting, by the processor, a subset of granules from the plurality of granules, based on each granule of the subset having a threshold number of storage volumes;
defining, by the processor, a plurality of custom service levels for the storage system, based on a number of granules in the selected subset and a desired number of custom service levels; and
using the defined plurality of custom service levels for operating the storage system.” (Emphasis added)

On page 20 of the Remarks, applicant argues prior art of record fails to teach claim 1.  Applicant’s arguments are persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claims 8 and 15 are amended with similar limitations.  Therefore, a new ground of rejection is made in light of the amendment.

Dependent claims 2-7, 9-14 and 16-20
Applicant argues these claims conditionally based on the arguments presented to their parent claim(s). Applicant’s arguments are persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1-3, 5-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kopylovitz (US 2010/0287408) in view of Sikdar et al. (US 2010/0122020), hereinafter Sikdar.

As for claim 1, Kopylovitz teaches a method, comprising;
transforming, by a processor, performance parameters associated with storage volumes of a storage system for representing each storage volume within a parametric space (paragraph [0039] describes a control layer comprising an allocation module connects with a performance module which is construed as a processor; paragraphs [0051]-[0053] describe the storage system is configured to monitor individual performance disk drives i.e. storage volumes, the results of monitoring and derivatives are obtained by the performance module which processes the obtained data and generate data indicative of performance degradation and expected performance degradation of respective individual disk drive), the parametric space defined by the transformed performance parameters (paragraph [0053] describes the performance data is used to generate data indicative of performance degradation and expected performance degradation which further referred to as underperformance);
generating, by the processor, a plurality of bins in the parametric space (paragraph [0046] describes a storage system comprising nine disk units, each comprising 47 physical disk drives (PD), each physical disk drive which is construed as a bin, is divided into successive logical drives i.e. RAID group; paragraphs [0059]-[0060] 
adjusting, by the processor, bin boundaries for the plurality of bins, based on a specified deviation for one or more of the transformed performance parameters (paragraphs [0059]-[0064] describe the re-allocation process starts from re-configuring the available space and the spare space initially allocated in the system, the re-allocation is performed by increasing spare space and respectively decreasing the available space for the underperformance disk drive.  The process of increasing and decreasing the spare space is interpreted as adjusting bin boundaries);
generating, by the processor, a plurality of granules across the adjusted bin boundaries (paragraphs [0065]-[0069] describe a pre-defined rules are applied, the amount of increased spare space may be predefined in terms of percentage of the existing spare space, additionally, the amount may depend on detected level of underperformance and number of currently underperformance drives, and/or the rate of deviation of the detected level of underperformance from the average in the system over a certain period of time), each granule including at least a storage volume with corresponding transformed performance parameters (paragraphs [0066]-[0069] describe different amount of increased spare space, each associated with the detected level of underperformance);

Kopylovitz fails to teach
defining, by a processor, a plurality of custom service levels for a storage system, based on a number of granules in a selected subset and a desired number of custom service levels; and
using the defined plurality of custom service levels for operating the storage system.
However, it is well known in the art, to assign different levels of service to a set of storage, as evidenced by Sikdar.
Sikdar discloses
defining, by a processor, a plurality of custom service levels for a storage system, based on a number of granules in a selected subset and a desired number of custom service levels (paragraphs [0027]-[0031] and [0034] describe a performance virtualization appliance (PVA) having processors that operate as a virtualization controller i.e. the controller, the controller uses different combinations of storage/memories in conjunction with a disk storage array to provide dynamic performance  virtualization for different storage volumes, different SLA parameters are 
using the defined plurality of custom service levels for operating the storage system (paragraphs [0040] describe the controller identifies which block and storage volumes are associated with a particular client or SLA and are receiving the largest number of reads and writes, the controller assigns these storage volumes higher SLA values and accordingly load the blocks of volumes containing these large number of reads and writes into a DRAM and Flash).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sikdar for defining different SLA values for a storage system. The teachings of Sikdar, when implemented in the Kopylovitz system, will allow one of ordinary skill in the art to meet requirements of service of a storage system. One of ordinary skill in the art would be motivated to utilize the teachings of Sikdar in the Kopylovitz system in order to more efficiently utilize the memory resources for a particular client, SLA, or volume (Sikdar: paragraph [0040]).

As for claim 2, Kopylovitz teaches all the limitations set forth above except wherein a transformed performance parameters include a peak latency value for each storage volume.
However, it is well known in the art, to set a performance metrics for storage volumes of a storage system, as evidenced by Sikdar.

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sikdar for identifying a latency value. The teachings of Sikdar, when implemented in the Kopylovitz system, will allow one of ordinary skill in the art to meet requirements of service of a storage system. One of ordinary skill in the art would be motivated to utilize the teachings of Sikdar in the Kopylovitz system in order to arrange storage volumes based on the actual performance parameters of the storage system.

As for claim 3, Kopylovitz teaches all the limitations set forth above except wherein a transformed performance parameters include a peak Input/Output (I/O) density for each storage volume.
However, it is well known in the art, to set a performance metrics for storage volumes of a storage system, as evidenced by Sikdar.
Sikdar discloses wherein a transformed performance parameters include a peak Input/Output (I/O) density for each storage volume (paragraphs [0002] and [0004] describe major metrics for disk storage’s volumes include input/output operations per second that the volume can handle).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sikdar for including performance metrics for storage volumes. The teachings of Sikdar, when 

As for claim 5, Kopylovitz teaches receiving, by the processor, a specified deviation limit for the transformed performance parameters for defining the specified deviation (paragraph [0053] describes the performance module is configured to generate data indicative of performance degradation and expected performance degradation of respective individual disk drives and when both data of one disk matches certain underperformance criteria, they are referred to as underperformance)
Kopylovitz fails to teach adjusting, by a processor, bin boundaries with a first bin including at least a minimum parameter value and a second bin includes at least a maximum parameter value.
However, it is well known in the art, to allocate storage resources with associated parameters in a storage system, as evidenced by Sikdar.
Sikdar discloses adjusting, by a processor, bin boundaries with a first bin including at least a minimum parameter value and a second bin includes at least a maximum parameter value (paragraph [0032] describes the controller allocates different amounts of DRAM and Flash memory to different storage volumes according to the associated SLA values, e.g. volume 26A may have a highest SLA value, and volume 26C may have a lowest SLA value).  


As for claim 6, Kopylovitz teaches receiving, by the processor, a specified deviation limit for the transformed performance parameters for defining the specified deviation (paragraph [0053] describes the performance module is configured to generate data indicative of performance degradation and expected performance degradation of respective individual disk drives and when both data of one disk matches certain underperformance criteria, they are referred to as underperformance).
Kopylovitz fails to teach receiving, by a processor, a specified number of service levels for defining the plurality of custom service levels; and 
updating, by the processor, the custom service levels based on actual usage of resources of the storage system.
However, it is well known in the art, to adjust an SLA based on resource demanding, as evidenced by Sikdar.
Sikdar discloses

updating, by the processor, the custom service levels based on actual usage of resources of the storage system (paragraphs [0051]-[0054] describe two different SLAs, each SLA specifies a particular value in a target read operations according to enforcement parameters listed in a table, the parameters are preconfigured based on empirical data related to the data read patterns of different disks in the storage array).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sikdar for including different SLA values for different storage volumes. The teachings of Sikdar, when implemented in the Kopylovitz system, will allow one of ordinary skill in the art to satisfy an agreement level of service of a storage system. One of ordinary skill in the art would be motivated to utilize the teachings of Sikdar in the Kopylovitz system in order to meet performance requirements and service level requirements for different storage volumes of a storage system.

As for claim 7, Kopylovitz teaches all the limitations set forth above except wherein a new storage volume of the storage system is mapped to one of the defined, plurality of custom service levels.

Sikdar discloses wherein a new storage volume of the storage system is mapped to one of the defined, plurality of custom service levels (paragraph [0027] describes the storage volumes are different groups of disks, storage blocks that associate with a particular SLA).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sikdar for having storage volumes associated with service level agreements. The teachings of Sikdar, when implemented in the Kopylovitz system, will allow one of ordinary skill in the art to meet requirements of service of a storage system. One of ordinary skill in the art would be motivated to utilize the teachings of Sikdar in the Kopylovitz system in order to enforce storage resources that meet a certain levels of service level agreement.

As for claim 15, Kopylovitz teaches a system comprising:
a memory containing machine readable medium comprising machine executable code having stored thereon instructions (paragraph [0028] describes a computer readable storage medium); and a processor coupled to the memory configured to execute the machine executable code to (paragraph [0028] describes a computer configured for the desired purpose by a computer program stored in a computer readable storage medium; the computer performs operations; paragraph [0032] describes a control layer comprising a plurality of appropriate storage control devices to perform operations):

generate a plurality of bins in the parametric space (paragraph [0046] describes a storage system comprising nine disk units, each comprising 47 physical disk drives (PD), each physical disk drive which is construed as a bin, is divided into successive logical drives i.e. RAID group; paragraphs [0059]-[0060] describe the control layer performs a re-allocation process for re-allocating RAID groups across the disk drives responsive to the detected underperformance), each bin having one or more storage volumes with associated transformed performance parameters (paragraph [0053] describes the monitoring of performance of disk drives which is construed as monitoring RAID groups that belong to the disk drives);
iteratively adjust bin boundaries for the plurality of bins, based on a specified deviation for one or more of the transformed performance parameters (paragraphs 
generate a plurality of granules across the adjusted bin boundaries (paragraphs [0065]-[0069] describe a pre-defined rules are applied, the amount of increased spare space may be predefined in terms of percentage of the existing spare space, additionally, the amount may depend on detected level of underperformance and number of currently underperformance drives, and/or the rate of deviation of the detected level of underperformance from the average in the system over a certain period of time), each granule including at least a storage volume with corresponding transformed performance parameters (paragraphs [0066]-[0069] describe different amount of increased spare space, each associated with the detected level of underperformance);
select a subset of granules from the plurality of granules, based on each granule of the subset having a threshold number of storage volumes (paragraphs [0071]-[0074] describe the process of transferring the stored data portions in accordance with new, re-configured, allocation of available space through over the disk drives, the process includes detecting which members of RAID groups need to be moved and moving data portions corresponding to the detected members of RAID groups).
Kopylovitz fails to teach

use the defined plurality of custom service levels for operating the storage system.
However, it is well known in the art, to assign different levels of service to a set of storage, as evidenced by Sikdar.
Sikdar discloses
define a plurality of custom service levels for a storage system, based on a number of granules in a selected subset and a desired number of custom service levels (paragraphs [0027]-[0031] and [0034] describe a performance virtualization appliance (PVA) having processors that operate as a virtualization controller i.e. the controller, the controller uses different combinations of storage/memories in conjunction with a disk storage array to provide dynamic performance  virtualization for different storage volumes, different SLA parameters are assigned to different storage volumes and different amount of DRAM and flash to the storage volumes to meet the SLA values); and
use the defined plurality of custom service levels for operating the storage system (paragraphs [0040] describe the controller identifies which block and storage volumes are associated with a particular client or SLA and are receiving the largest number of reads and writes, the controller assigns these storage volumes higher SLA values and accordingly load the blocks of volumes containing these large number of reads and writes into a DRAM and Flash).


As for claim 16, Kopylovitz teaches all the limitations set forth above except wherein a transformed performance parameters include a peak latency value for each storage volume.
However, it is well known in the art, to set a performance metrics for storage volumes of a storage system, as evidenced by Sikdar.
Sikdar discloses wherein a transformed performance parameters include a peak latency value for each storage volume (paragraph [0057] describes an average latency for a disk which is larger than a target average latency).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sikdar for identifying a latency value. The teachings of Sikdar, when implemented in the Kopylovitz system, will allow one of ordinary skill in the art to meet requirements of service of a storage system. One of ordinary skill in the art would be motivated to utilize the teachings of Sikdar in the Kopylovitz system in order to arrange storage volumes based on the actual performance parameters of the storage system.

Kopylovitz fails to teach adjust bin boundaries with a first bin including at least a minimum parameter value and a second bin includes at least a maximum parameter value.
However, it is well known in the art, to allocate storage resources with associated parameters in a storage system, as evidenced by Sikdar.
Sikdar discloses adjust bin boundaries with a first bin including at least a minimum parameter value and a second bin includes at least a maximum parameter value (paragraph [0032] describes the controller allocates different amounts of DRAM and Flash memory to different storage volumes according to the associated SLA values, e.g. volume 26A may have a highest SLA value, and volume 26C may have a lowest SLA value).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sikdar for including different SLA values for different storage volumes. The teachings of Sikdar, when implemented in the Kopylovitz system, will allow one of ordinary skill in the art to satisfy an agreement level of service of a storage system. One of ordinary skill in the art 

As for claim 19, Kopylovitz teaches wherein the machine executable code further causes to receive a specified deviation limit for the transformed performance parameters for defining the specified deviation (paragraph [0053] describes the performance module is configured to generate data indicative of performance degradation and expected performance degradation of respective individual disk drives and when both data of one disk matches certain underperformance criteria, they are referred to as underperformance).
Kopylovitz fails to teach receive a specified number of service levels for defining the plurality of custom service levels; and 
update the custom service levels based on actual usage of resources of the storage system.
However, it is well known in the art, to adjust an SLA based on resource demanding, as evidenced by Sikdar.
Sikdar discloses
receive a specified number of service levels for defining the plurality of custom service levels (paragraph [0027] describes the controller receives read and write operations from clients directed to particular volumes in a disk storage array, the storage volumes are different groups of disks, storage blocks that associated with a particular SLA); and

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Sikdar for including different SLA values for different storage volumes. The teachings of Sikdar, when implemented in the Kopylovitz system, will allow one of ordinary skill in the art to satisfy an agreement level of service of a storage system. One of ordinary skill in the art would be motivated to utilize the teachings of Sikdar in the Kopylovitz system in order to meet performance requirements and service level requirements for different storage volumes of a storage system.

As for claim 20, Kopylovitz teaches all the limitations set forth above except wherein a new storage volume of a storage system is mapped to one of defined, plurality of custom service levels.
However, it is well known in the art, to derive a storage resource assignment by a mapping operation, as evidenced by Sikdar.
Sikdar discloses wherein a new storage volume of a storage system is mapped to one of defined, plurality of custom service levels (paragraph [0027] describes the storage volumes are different groups of disks, storage blocks that associate with a particular SLA).


As for claims 8-10 and 12-14, these claims are computer program product claims of claims 1-3 and 5-7, respectively.  Claims 8-10 and 12-14 contains similar limitations as that of claims 1-3 and 5-7, respectively.  Claims 8-10 and 12-14 are rejected for the same reasons given to claims 1-3 and 5-7, respectively.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kopylovitz (US 2010/0287408) in view of Sikdar (US 2010/0122020) further in view of Patil et al. (US 2013/0254508), hereinafter Patil.

As for claim 4, the combined system of Kopylovitz and Sikdar teaches receiving, by the processor, a specified number of service levels for defining a desired number of custom service levels (Sikdar: paragraph [0027] describes the controller receives read and write operations from clients directed to particular volumes in a disk storage array, the storage volumes are different groups of disks, storage blocks that associated with a particular SLA); wherein granules are candidate block (Kopylovitz: paragraphs [0059] 
The combined system of Kopylovitz and Sikdar fails to teach selecting, by a processor, candidate block within the subset that are closed in distance.
However, it is well known in the art, to select a candidate block based on physical proximity of the candidate block to allocated blocks of a storage space, as evidenced by Patil.
Patil discloses selecting, by a processor, candidate block within the subset that are closed in distance (paragraph [0048] describes a block allocator selects a free block that is located near, and on a track adjacent to the track of an allocated destination group block that has a similar write count to an end block write count).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Patil for selecting a candidate block for allocating based on physical proximity of the block. The teachings of Patil, when implemented in the Kopylovitz and Sikdar system, will allow one of ordinary skill in the art to select candidate block that has similar performance characteristics with a target performance parameters. One of ordinary skill in the art would be motivated to utilize the teachings of Patil in the Kopylovitz and Sikdar system in order to satisfy a user desired level of granularity in managing block allocation (Patil: paragraph [0033]).

As for claim 17, the combined system of Kopylovitz and Sikdar teaches receive a specified number of service levels for defining a desired number of custom service 
The combined system of Kopylovitz and Sikdar fails to teach select candidate block within the subset that are closed in distance.
However, it is well known in the art, to select a candidate block based on physical proximity of the candidate block to allocated blocks of a storage space, as evidenced by Patil.
Patil discloses select candidate block within the subset that are closed in distance (paragraph [0048] describes a block allocator selects a free block that is located near, and on a track adjacent to the track of an allocated destination group block that has a similar write count to an end block write count).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Patil for selecting a candidate block for allocating based on physical proximity of the block. The teachings of Patil, when implemented in the Kopylovitz and Sikdar system, will allow one of ordinary skill in the art to select candidate block that has similar performance characteristics with a target performance parameters. One of ordinary skill in the art would be motivated to utilize the teachings of Patil in the Kopylovitz and Sikdar system 

As for claim 11, claim 11 is program product claim of system claim 17, claim 11 has similar limitations as that of claim 17. Therefore, claim 11 is rejected for the same reasons given to claim 17.

Conclusions

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ulrich et al. (US 2002/0156840) teach file system metadata
Guha et al. (US 7,181,578 B1) teach method for efficient scalable storage management
Nakatogawa et al. (US 8,447,946) teach storage apparatus and hierarchical data management method for storage apparatus

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/ 
Examiner, Art Unit 2459
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459